Citation Nr: 0126224	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  93-20 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether an April 1984 rating decision was clearly and 
unmistakably erroneous (CUE) in failing to grant service 
connection for substance abuse.

2.  Whether an April 1984 rating decision was clearly and 
unmistakably erroneous (CUE) in failing to grant service 
connection for residuals of a head injury.

3.  Entitlement to an increased evaluation for sinus 
bradycardia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
January 1977 and from September 1980 to March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

There are a number of procedural matters to address in this 
case.  First, as will be further discussed in the Reasons and 
Bases, the Board finds that there is no final decision 
regarding the issue of entitlement to service connection for 
residuals of a head injury.  A review of the claims folder 
reflects that a final decision on the issue was deferred on a 
number of occasions; however, there is no evidence of a 
rating decision that actually adjudicated the issue.  In 
light of the apparent absence of any final adjudication of 
the veteran's claim for entitlement to service connection for 
residuals of a head injury, the issue is referred back to the 
RO for such further development and adjudication as is 
required. 

Second, the Board notes that, prior to the veteran's case 
being certified on appeal, the RO sent out requests for 
various treatment records that were pertinent to the 
increased rating issue.  The veteran's case was then 
certified on appeal in May 2001.  Additional treatment 
records were received at the RO in May 2001, after the case 
was certified.  The records were then forwarded to the Board 
in June 2001.

The Board contacted the veteran, through his representative, 
in August 2001, and notified them of the situation and that, 
unless the veteran waived consideration by the agency of 
original jurisdiction (AOJ), the case would have to be 
remanded under VA regulations.  38 C.F.R. § 20.1304 (2000).  
The veteran's representative did not respond to the Board's 
letter.  

The evidence received consisted mostly of duplicate records 
that were associated with the claims folder in September 
1997.  There were several additional records that were new.  
However, as the veteran's increased rating claim must be 
remanded for other reasons, the AOJ will have an opportunity 
to consider the additional evidence in the first instance.  
As will be discussed below, the newly submitted evidence is 
not relevant to the veteran's remaining CUE claim.

Finally, the veteran also attempted to assert a claim of CUE 
in the denial of entitlement to service connection for a 
stomach disorder when he submitted his claim in August 1999.  
This issue was originally denied in the April 1984 RO rating 
decision.  However, the veteran appealed the denial and the 
issue was ultimately decided by the Board in November 1986.  
The Board affirmed the RO's denial of the claim.  When the 
Board affirms a decision of the RO, the RO decision is 
subsumed by the Board decision.  38 U.S.C.A. § 7104(a) (West 
1991 & Supp. 2001); 38 C.F.R. § 20.1104 (2000).  Therefore, 
the April 1984 RO decision, with respect to entitlement to 
service connection for a stomach disorder, was subsumed and 
cannot be the subject of a claim for CUE.  Rather, the 
veteran must submit a motion for CUE in the Board's decision, 
or move for reconsideration of the Board decision.  38 
U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. §§ 20.1001, 
20.1400 (2000).  The RO notified the veteran of this fact in 
September 1999.  The veteran has not submitted a motion 
claiming CUE in the Board's decision, nor has he made a 
motion for reconsideration of that decision.

The veteran is advised that if he wishes to seek 
reconsideration or allege CUE in the November 1986 Board 
decision, he should refer to the pertinent regulations found 
at 38 C.F.R. §§ 20.1000-1003, 20.1400-1411 (2000) for 
guidance.  




FINDINGS OF FACT

1.  The veteran was denied service connection for substance 
abuse by way of an RO decision dated in April 1984.

2.  The veteran was sent written notice of the April 1984 RO 
decision in May 1984; however, he failed to file a timely 
appeal therefrom and that decision is final.

3.  The veteran has not successfully alleged that either the 
correct facts as they were known at the time of the April 
1984 RO decision were not before the adjudicator, or that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.

4.  There is no evidence to show that a final rating decision 
was made in regard to the veteran's claim for service 
connection for residuals of a head injury.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a viable claim with respect 
to whether the April 1984 RO decision denying his claim of 
entitlement to service connection for substance abuse was 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105(a) 
(2001).

2.  Because there is no final decision of record, the Board 
has no jurisdiction to adjudicate a claim of CUE regarding 
denial of entitlement to service connection for residuals of 
a head injury.  38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 
2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and Unmistakable Error:  Substance Abuse

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 C.F.R. § 3.105(a) (2001).  To 
establish a valid CUE claim, a veteran must show that either 
the correct facts, as they were known at the time, were not 
before the adjudicator, or that the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Russell v. Principi, 3 Vet. App. 310 (1992).  However, the 
veteran must assert more than a disagreement as to how the 
facts were weighed or evaluated.  Id.

If a veteran wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  If the error 
alleged is not the type of error that, if true, would be CUE 
on its face, if the veteran is only asserting disagreement 
with how the RO evaluated the facts before it, or if the 
veteran has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
"manifestly different" result, the claim must be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Luallen v. Brown, 8 Vet. App. 92 (1995).

In this case, the veteran served on active duty from 
September 1970 to January 1977 and from September 1980 to 
March 1983.  His service medical records (SMRs) are negative 
for any long-term prescriptions for pain medication.  
Moreover, the veteran never sought service connection for a 
substance abuse disability at the time he submitted his 
original application for disability compensation benefits in 
April 1983.  The issue arose as the result of a VA 
psychiatric examination that was conducted in December 1983.  
The examiner recorded a history from the veteran wherein the 
veteran said that he drank about a gallon of beer per day.  
The veteran related that he "started" drinking in 1981 
following his acquittal at a court-martial.  The veteran also 
related that he had been taking codeine and Tylenol for his 
headaches for six months in service but had stopped taking 
the medication when he was discharged.  Among the veteran's 
several psychiatric diagnoses was a diagnosis of substance 
use disorder - ETOH, or alcohol.  There was no diagnosis 
relating to substance abuse of pain medication.

The RO denied entitlement to service connection for substance 
abuse in April 1984.  There was no secondary condition, 
disorder or disability related to that finding.  The denial 
was based on the diagnosis of the substance use disorder 
provided by the VA examiner in December 1983.  The veteran 
was notified of the rating action in May 1984 and advised of 
his appellant rights.  He failed to perfect a timely appeal.

The Board notes that, in November 1985, the RO changed the 
description of the issue to multiple substance abuse, based 
on additional VA treatment records showing cocaine and heroin 
abuse on the part of the veteran.  However, no change was 
made in the determination that the substance abuse was due to 
the veteran's willful misconduct.

The veteran submitted his claim for CUE for this issue in 
August 1999.  He has not identified any type of condition, 
disorder, or disability that he suffered in 1984 that was 
directly related to his substance abuse.  He alleged that he 
was treated for his headaches by Army doctors in 1981.  They 
prescribed Tylenol #3, which he described as an addictive 
medication, for a prolonged period.  He said this led to an 
abuse of self-medication when his prescriptions ended.  He 
said that the failure to grant service connection for 
substance abuse was the result of CUE.  The veteran repeated 
his allegations in several lay statements and his testimony 
in May 2001.

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease contracted in the line of duty not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 310 (West 
1979).  Pertinent VA regulations at the time of the April 
1984 rating decision defined willful misconduct as an act 
that involved conscious wrongdoing or known prohibited 
action.  38 C.F.R. § 3.1(n) (1983).  Further, direct service 
connection may be granted only when a disability was not the 
result of the veteran's own willful misconduct.  The 
deliberate drinking of a known poisonous substance, or under 
conditions, which would raise a presumption to that effect, 
will be considered willful misconduct.  38 C.F.R. 
§ 3.301(c)(2) (1983).  However, organic diseases and 
disabilities, which are secondary to the chronic use of 
alcohol, whether out of compulsion or otherwise, will not be 
considered willful misconduct.  Id.

As noted above, the veteran did not at the time of the April 
1984 rating decision even raise the issue of service 
connection for substance abuse.  He did not identify any 
secondary condition, organic disease or disability that was 
the result of his substance abuse.  The SMRs did not document 
any history of prescription of addictive medications.  The VA 
psychiatrist made a diagnosis based on the veteran's 
statement of alcohol consumption, consumption that began in 
1981 and not after service when he no longer had his 
prescribed medication as currently stated by the veteran.  
Further, the veteran never alleged at the time of the rating 
decision that his alcohol use was the result of his needing 
to self-medicate for his headaches.

The veteran's current assertions that he drank to self-
medicate and as a result of addiction to pain medication 
prescribed in service are not supported by any evidence of 
record at the time of the April 1984 rating decision.  The 
available facts, as they were known at the time of that 
rating decision, and the governing law were correctly applied 
by the RO.  In light of the evidence of record and the RO's 
actions, there simply is no evidence of a kind of error, of 
fact or of law, that compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. West, 6 
Vet. App. at 43-44.  Accordingly, the Board concludes that 
the April 1984 rating decision, denying service connection 
for substance abuse, was not clearly and unmistakably 
erroneous.

Finally, the Board notes that additional evidence was 
received at the Board in June 2001.  However, this evidence 
is not relevant to this CUE issue.  The evidence pertained to 
the issue of the increased evaluation for sinus bradycardia.  
Further, even if the evidence was remotely relevant it was 
dated in 1996 and not evidence that would have been of record 
in 1984.  As such it was not for consideration in 
adjudicating the issue of CUE regarding the denial of service 
connection for substance abuse.

Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, 2099 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Except for revisions 
pertaining to claims to reopen based on the submission of new 
and material evidence, which in any event are not applicable 
in the instant case, the final regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45629.

In Holliday v. Principi, 14 Vet. App. 280, 286 (2001), the 
United States Court of Appeals for Veterans Claims (Court) 
held that all provisions of the VCAA are potentially 
applicable to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  It is unclear in the instant case whether 
the VCAA applies to the veteran's claim of CUE in the April 
27, 1984, rating decision.  See, e.g., Livesay v. Principi, 
14 Vet. App. 324 (2001) [noting that there were certain 
claims where the VCAA can have no application as a matter of 
law, citing, as an example, Smith v. Gober, 14 Vet. App. 227 
(2000), and holding that the VCAA was not applicable to 
allegations of clear and unmistakable error in a Board 
decision under 38 C.F.R., Part 20].

In any event, for reasons which will be discussed immediately 
below, the Board concludes that even though the RO did not 
have the benefit of the explicit provisions of the VCAA and 
the implementing regulations, VA's duties with respect to the 
veteran's claim have been effectively fulfilled.  

In this regard, the veteran was informed on September 29, 
1999, of the earlier September 1999 decision, which 
determined that CUE did not exist in an April 27, 1984, 
rating decision.  The veteran was provided with a copy of the 
rating decision, which notified the veteran of the issue 
addressed, the evidence considered, the adjudicative actions 
taken, the decision reached, the reasons and bases for the 
decision and his right to appeal that determination.  
Following receipt of his notice of disagreement, the veteran 
was provided a statement of the case on February 8, 2000, 
which notified him of the issue addressed, the evidence 
considered, the adjudicative actions taken, the decision 
reached, the pertinent law and regulations, and the reasons 
and bases for the decision.  

The veteran perfected his appeal with respect to the 
September 1999 rating decision by submitting a VA Form 9 in 
March 2000, in which he requested a hearing before a member 
of the Board.  He was provided with his requested hearing in 
May 2001.

By RO letter of May 2001, the veteran was notified that his 
case was being transferred to the Board for a decision on his 
appeal, and of his right to submit additional evidence, 
change representatives, or request a hearing, and the time 
limit for doing so.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the rating decision and statement of the case informed the 
veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  Moreover, the Board notes that the veteran was 
advised of the passage of the VCAA in March 2001.  

With respect to outstanding evidence, the record reflects 
that all relevant records pertaining to the veteran's claim 
have been obtained.  The Board notes in this regard that the 
veteran has not alleged the existence of any evidence that 
would be contemporaneous with the April 1984 rating decision.  
Moreover, to the extent that any outstanding VA or private 
medical evidence for the period after April 1984 may not have 
been obtained, the Board notes that remanding the instant 
claim for the purpose of obtaining any such additional VA or 
private records for the veteran would be a useless endeavor, 
since any such records are not ultimately relevant to the 
disposition of the instant appeal.  This is because any such 
records cannot be considered when adjudicating the veteran's 
allegation of CUE in a 1984 rating decision, see Russell v. 
Principi, 3 Vet. App. at 313-314; Lynch v. Gober, 11 Vet. 
App. 22, 26-29 (1997).

The Board notes that the veteran has not identified any other 
evidence not already on file that might aid his claim or 
asked that any additional evidence be obtained.  Moreover, he 
stated in his substantive appeal that he had submitted all 
necessary documents and "stood" on the record on this 
issue.

In summary, under the circumstances presented in this case, 
which involve an allegation of CUE in a 1984 rating decision, 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski,  1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran)];  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) [remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided].  
VA has satisfied its duty to notify and to assist the veteran 
in this case.  Further development and further expending of 
VA's resources are not warranted.   

Clear and Unmistakable Error:  Residuals of a Head Injury

The veteran has also alleged that there was CUE in the April 
1984 rating decision in the denial of entitlement to service 
connection for the residuals of a head injury.  The Board 
notes that the veteran originally claimed entitlement to 
service connection for migraine headaches, that he contended 
were the result of a head injury in service, when he 
submitted his original claim for disability compensation 
benefits in April 1983.  However, the Board is unable to 
locate any final decision regarding that issue.  

The April 1984 rating decision noted that a determination 
regarding this issue was deferred pending a misconduct 
determination.  A deferred rating decision, dated in April 
1984, noted that the veteran was to be sent a VA Form 21-4176 
to obtain information regarding the incident in service that 
resulted in his head injury.  There is no evidence that this 
form was sent to the veteran.  The veteran was advised in May 
1984 that a decision would be made after receipt of 
additional evidence.  A deferred rating decision, dated in 
September 1984, noted that the veteran failed to furnish the 
VA Form 21-4176 and that there was insufficient evidence of 
record to evaluate the claim.  However, no additional 
correspondence addressing this issue was sent to the veteran.  

The veteran submitted a claim for nonservice-connected 
disability pension benefits in April 1985.  The veteran then 
testified at a hearing at the RO in September 1985.  He gave 
testimony regarding his claim for a higher rating for his 
service-connected sinus bradycardia, and service connection 
for a stomach disorder and residuals of a head injury.  The 
veteran was furnished a supplemental statement of the case 
(SSOC) in November 1985.  The SSOC indicated that the veteran 
had "raised" the issue of service connection for residuals 
of his head injury at the September 1995 hearing.  The SSOC 
further noted that consideration of the head injury claim was 
deferred and that the veteran was being sent another VA Form 
21-4176 by separate cover.  The RO did forward a VA Form 21-
4176 to the veteran in November 1985.

The Board notes that the RO also adjudicated the veteran's 
pension claim in November 1985.  In that regard, a 10 percent 
nonservice-connected rating for cephalalgia was established 
as a means of evaluating the veteran's disabilities for his 
pension claim.  The same rating decision also noted that the 
head injury claim was deferred pending a line of duty 
determination and return of the 21-4176 from the veteran.

The veteran was issued another SSOC in January 1986.  The 
SSOC noted that consideration of service connection for 
residuals of a head injury was no longer an issue as the 
veteran had failed to submit the 21-4176 as requested.  
However, the claims folder contains a 21-4176 from the 
veteran and dated in November 1985.  The exact date received 
by the RO is not clear from the form.  There is a second VA 
Form 21-4176 from the veteran, dated in January 1986 and 
received at the RO in February 1986.

The RO wrote to the veteran in May 1986 and told him that 
further action on his claim for service connection for 
residuals of a head injury was deferred pending receipt of 
his military records.  The claims folder contains a reply 
from the National Personnel Records Center (NPRC), dated in 
June 1986, which indicated that there was no line of duty 
finding regarding the head injury.  The Board is unable to 
locate evidence of any further action on the claim by the RO.  
The veteran's next action regarding the issue was when he 
submitted his CUE claim in August 1999.

As noted above, a claim for CUE is premised on the existence 
of a prior final decision.  38 C.F.R. § 3.105(a).  In light 
of the apparent absence of any final adjudication of the 
veteran's claim for entitlement to service connection for 
residuals of a head injury there is no final decision to be 
challenged on the basis of CUE.  Accordingly, the veteran's 
appeal with respect to this issue is dismissed as moot.  See 
Sabonis v. Brown, 6 Vet. App. at 430 (Where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).


ORDER

The veteran's appeal that the April 1984 RO decision, which 
denied his claim of entitlement to service connection for 
substance abuse, was clearly and unmistakably erroneous, is 
denied.

The appeal with respect to clear unmistakable error in an 
April 1984 rating decision, denying entitlement to service 
connection for residuals of a head injury, is dismissed.


REMAND

As noted in the Reasons and Bases, the VCAA became effective 
during the pendency of the veteran's appeal.  It is 
applicable to the issue regarding entitlement to an increased 
evaluation for sinus bradycardia.  In addition, the duty to 
assist regulations referred to above are also applicable to 
the development of the veteran's claim.

The veteran's case was remanded in January 1996 to obtain any 
outstanding treatment records pertinent to his claim for an 
increased evaluation for his service-connected sinus 
bradycardia.  The case was also remanded to obtain an opinion 
as to whether or not the veteran's claimed syncopal episodes 
were related to his sinus bradycardia.  

Unfortunately, while the claim was in a remand status, the 
regulations used to evaluate cardiovascular disabilities were 
revised.  The revised regulations were effective January 12, 
1998, and represented a major change in how such disabilities 
were evaluated.  As such the Court's guidance in Karnas v. 
Derwinski, 1 Vet. App. at 312-13, was for application in 
deciding which regulations were more favorable in evaluating 
the veteran's claim.  

The revised regulations call for the use of metabolic 
equivalents, or METs, to be used in evaluating cardiovascular 
disabilities.  The use of METs requires specific testing and 
evaluation by medical professionals.  The new regulations 
also provide for objective alternative means of evaluating 
cardiovascular disabilities if the claimant is not capable of 
performing the necessary tests.  However, medical 
professionals again are required to provide an estimation of 
activity, expressed in METs.  See 62 Fed. Reg. 65211 (Dec. 
11, 1997).

The Board notes that the RO made a number of attempts to 
schedule the veteran for a VA Compensation and Pension (C&P) 
examination in 1997 and 1998.  The veteran was afforded a VA 
examination in March 1999, however, the report failed to 
provide the necessary information to permit an evaluation of 
the veteran's level of disability under the revised criteria.  
Another VA examination, dated in March 2000, also failed to 
provide information that could be used to rate the veteran's 
disability under the revised criteria.

The RO attempted to obtain another cardiovascular examination 
in September 2000.  The veteran attempted to perform a stress 
test but the report indicates that the test was terminated 
after approximately one minute due to leg fatigue and 
dizziness.  A report from the examiner stated that this 
represented 1.5 METs.  However, the examiner failed to 
address whether the veteran's inability to continue with the 
stress test was due to his service-connected disability or 
not.  Further, the regulations provide that where 
"laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used."  38 C.F.R. § 4.104 (Note 
2) (2001).  

Because the available evidence does not allow for a proper 
evaluation of the veteran's disability under the current 
regulations, the Board is unable to conduct a fair review of 
the level of disability under either the prior or amended 
regulations as required under Karnas.  A new examination is 
required unless there is suitable evidence available in 
treatment records not yet associated with the claims folder 
that would permit such a review.

The Board notes that a SSOC was issued in regard to the 
veteran's increased evaluation claim in September 1999.  
However, there is pertinent evidence of record associated 
with the claims folder subsequent to that date that has not 
been addressed by a later SSOC.  This evidence must be 
addressed by the RO and a SSOC issued to the veteran and his 
representative.  38 C.F.R. § 19.31 (2000).  In that regard, 
the additional evidence that was submitted directly to the 
Board that is not duplicative of evidence already reviewed 
should be considered in any future SSOC.

The Board further notes that the RO requested copies of any 
decisions and records from the Social Security Administration 
on behalf of the veteran in September 2000.  However, there 
is no indication in the claims folder of any reply to the 
request.  Additional efforts to obtain these records must be 
made or the RO has to conclude that any further efforts to 
obtain the records would be futile and must notify the 
veteran of that determination.  Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992); 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45630-31 (to be codified at 38 C.F.R. 
§ 3.159(c)(2)-(3), (e)).

Finally, the veteran was granted service connection for a 
dysthymic disorder, as secondary to his service-connected 
sinus bradycardia, in May 1999.  He was assigned a 10 percent 
disability rating for the disorder.  The veteran received 
notice of this action that same month.  The veteran's 
representative submitted a statement, dated later in May 
1999, that disagreed with the 10 percent rating.  To date, 
there is no evidence that the veteran has been furnished a 
Statement of Case on the issue of a higher rating for his 
service-connected dysthymia.  As the filing of a notice of 
disagreement places a claim in appellate status, the Court 
has held that the RO's failure to issue a Statement of the 
Case is a procedural defect requiring remand.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 and newly 
promulgated duty to assist regulations 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and in the 
regulations are fully satisfied.  
Development should include obtaining 
copies of any relevant records 
reflecting VA or private treatment the 
veteran may have received since the time 
that such records were last procured. 

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  After the aforementioned development 
has been completed, the veteran should be 
scheduled for a VA cardiovascular 
examination to ascertain the current 
severity of his service-connected sinus 
bradycardia.  Any and all pertinent 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  With the veteran's consent and 
if medically advisable, exercise stress 
testing should be conducted.  The 
cardiologist must state whether the 
veteran's service-connected heart disease 
prevents: (a) more than ordinary manual 
labor; or, (b) more than light manual 
labor.  The examiner must also indicate 
whether the heart disease results in any 
limitation of activity, particularly, 
whether the veteran is precluded from 
more than sedentary employment.

Additionally, in order to facilitate 
adjudication under the newly revised 
rating criteria for sinus bradycardia, 
the examiner should indicate whether the 
veteran's sinus bradycardia is best 
characterized as resulting in:

a) Chronic congestive heart failure, or; 
workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 30 
percent, or

b) More than one episode of acute 
congestive heart failure in the past 
year, or; workload of greater than 3 METs 
but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of 30 to 50 
percent; or

c) Workload of greater than 5 METs but 
not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac 
hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X- 
ray; or

d) Workload of greater than 7 METs but 
not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication 
required.

If the veteran is unable to complete 
stress testing, for any reason, the 
examiner must estimate the level of 
activity (expressed in METs and supported 
by specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope.  A statement that the veteran 
stopped his test due to leg fatigue is 
not helpful in determining the proper 
level of disability without further 
assessment from the examiner.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  All opinions should 
be supported by the evidence of the 
record and the examiner should 
specifically refer to the medical 
principles and evidentiary record relied 
on in forming opinions.

4.  The RO should review the report of 
examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If not, the report 
should be returned for necessary 
corrective action, as appropriate.  
Stegall v. West, 11 Vet. App. 268, 271 
(1998).

5.  The RO should furnish the veteran 
and his representative with a Statement 
of the Case (SOC) on the issue of 
entitlement to an evaluation in excess 
of 10 percent for dysthymic disorder, on 
appeal from the initial evaluation.  The 
RO's attention is directed to Fenderson 
v. West, 12 Vet. App. 119 (1999).  The 
SOC should thoroughly discuss all 
evidence received since the May 1999 
rating decision.  The SOC should include 
citations to all pertinent regulations. 
There should also be included with this 
document information concerning the need 
to file a substantive appeal to this 
issue if the Board is to address it.  A 
VA Form 9 should be provided for the 
veteran's use.  The veteran must be 
informed that he must file a substantive 
appeal to the SOC if he wishes the Board 
to consider the issue addressed therein.

6.  Thereafter, the RO should re-
adjudicate this appeal, to include 
consideration of an increased rating for 
sinus bradycardia under both the old and 
revised rating criteria.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 



